Citation Nr: 1753940	
Decision Date: 11/27/17    Archive Date: 12/07/17

DOCKET NO.  14-08 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether the appellant's character of discharge from service is a bar to VA benefits.

2.  Entitlement to nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The appellant served on active duty from October 1974 to March 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the appellant's appeal.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C. § 5103A(a) (2012); 38 C.F.R. § 3.159(c), (d) (2016).

The contents of the appellant's claims file currently available for review by the Board are entirely contained in the Veterans Benefits Management System (VBMS) and the Legacy Content Manager Documents (formally, the Virtual VA system).  Significantly, it appears that some of the relevant contents of the appellant's claims file pertaining to the issues listed on the title page above have not been properly associated with these electronic databases, and are currently missing and unavailable for review.  Specifically, the electronic claims file is missing at least the following documents (as referenced in the December 2011 administrative decision): (1) DD Form 214; (2) military personnel file; and (3) Facts and Circumstances of discharge from the National Personnel Records Center.  For this reason, the appellant's appeal will be remanded for appropriate action.

The Board also notes that numerous letters to the appellant have been returned to VA as undeliverable and there has been no attempt to verify the appellant's current mailing address.  The RO should ensure that all notifications and correspondence are sent to the appellant's current address.

Accordingly, the case is REMANDED for the following actions:

1. Verify the appellant's current mailing address.

2. After verification of the appellant's current mailing address, take all procedurally appropriate actions to associate the missing contents to the electronic claims file.  These documents include, but are not limited to, (i) DD Form 214; (ii) military personnel file; and (iii) Facts and Circumstances of discharge from the National Personnel Records Center. 

Actions should include, but are not limited to, providing specific notice requesting the appellant to provide copies of pertinent missing documents (or other information which may lead to obtaining a copy of missing contents) that may be in his possession, and providing reasonable assistance, to the extent appropriate, in obtaining documents from any potential sources identified by the appellant.

All attempts to add the missing contents of the original claims file to the electronic claims file in accordance with proper procedures must be completed and documented in narrative form, and associated with the electronic claims file.  Documentation of the efforts to obtain the missing contents and/or rebuild the missing contents of the claims file must be associated with the electronic claims file.

3. After completion of the actions in paragraphs (2) and (3), to the extent possible, review all evidence added to the electronic file since the April 2014 Supplemental Statement of the Case that pertains to the issues on appeal.  After undertaking any additional development which may be necessary, readjudicate the appeal if, and only if, the evidence submitted since the April 2014 Statement of the Case pertains to the issues on appeal to determine if entitlement to the benefits sought is warranted.  If the determinations remain adverse to the appellant, he and the representative, if any, should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

